           CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 1 of 24


                                     UMTED STATES DISTRICT COURT
                                        DISTRICT OF MINNESOTA




John-Henry: Doe

Claimant;

                                                                            Corp-    ilo   I l4't'7n'4 DtuF/:e
V.
                                                                           (h le      4stisxz    J br (bk      a€   rlw   l\
MOWER COUNTY SHERIFF OFFICE:

OFFICER JIM LAMECKER:

AUSTIN POLICE DEPARTMENT;

OFFICERJOHN MUELLER

OFFICER RYANI LEIF;

oFFrcER RYAN MCCORMACK

OFFICER DAVE DYKE.

Defendants.



                                                        Jurisdiction:

This Court has jurisdiction pursuant of Article   III   Section   II of the Constitution for   the United States of America
amd,42 U.S.C. 1983, 18 U.S.C. 241,242,245.


                                                  Status ofParties:

     Within the realm of the law. the most significant identity anyone cen have is his "status.'f From his
                 posisition end stending. in relstion to the Stste rnd it's egents and offrcers.

Cleimant: Man (Genesis 1:26) with "dominion over the land,u, Moor: National, with unalienable ubirth rights'
secured by the Federal and state Constitutions, operating in .original jurisdiction," as one of the "original
people."

Defendants: "persons," U.S. citizens, public servants, subjects with limited jurisdiction, rmder oath of office to
uphold and support the state and Federal Constitutions.

                                                         Complaint

                        42 U.S.C. 1983: Freud: Extortion: Conspiracy Against Rights




                                                                                                                 HAY     16 2019
                                                                                                              u,s. DlsTRlcT qgll MPLS
            CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 2 of 24


 or other person within the jurisdiction thereof to the deprivation of any rights. privileges. or immunities
secured by the Constitution and laws. shall be liable to the party iniured in an action at law. suit in eouity.
                                  or other Droper proceeding for redress:

    Titte 18. CRIMES AIIID CRIMINAL PROCEDURE Part I. CRIMES Chaoter 13. CIVIL RIGHTS
                       Section 241. rfConspiracy against rights" (18 U.S.C.241)

   rrlf two or more persons consoire to iniure. oppress. threaten.
                                                                   or intimidate any person in any State.
    Tenitory. Commonwealth. Possession. or District in the free exercise or enioyment of eny right or
   privilege secured to him by the Constitution or lews of the Unlted States. or because of his having so
                                           exercised the same: or

If two or more oersons go in disguise on the highway. or on the nremises of another. with intent to prevent
 or hinder his free exercise or enioyment of any right or privilege so secured- They shell be lined under
                          this title or imprisoned not more than ten years. or both:

    fitle   18.   CRIMES AIIID CRIMINAL PROCEDIIRE Part I. CRIMES Chapter 13. CIVIL RIGHTS
                                  Section 245. Federally protected activities

     O) Whoever. whether or not acting under color of law. by force or threat of force wiMully iniures.
 intimidates or interferes with. or attempts to iniure. intimidate or interfere with{lXE) traveling in or
using any facili8 of interstete commerce. or using any vehicle. terminal. or faciHty of any common carrier
   by motor. rail. water. or air: (4) any oerson because he is or has been. or in order to intimidate such
                           person or any other oerson or any class ofpersons from-
 (A) participating. without discrimination on account of race. color. religion or national origin. in anv of
    the benefits or sctivities described in subparagranhs (lXA) through (lXE) or subparagranhs (2XA)
       through (2)(Fl: shall be fined under this title. or imprisoned not more than one year. or both:

F'raud: the intentional use of deceit, a trick or some dishonest means to-glg$& another of his/her money.
property or a legal righq consists of some deceitful practice or willful device, resorted to with intent to deprive
another of his righ! or in some manner to do him an injury.

Extortion: the practice of obtaining something, especially money, through force or threats.

The Defendants, under color of STATE statute, custom and usage, subiected and caused to be subjected the
Claimant. to the deprivation of rights, and conspired to injure, oppress, threaten and intimidate the Claimant in
the free exercise and enjoynent of his rigbts secured by the Constitution and Laws of the United States and
because the Claimant so exercised the same, the Defendants, by force, threat, intimidation and interference
deprived the Claimant of his freedom of movernent and travel in his private automobile upon the roadways and
highways, fraudulently deprived the Claimant of his property, money and legal rights causing him injury, and
extorted the Claimant by way of force and threats, as made more explicit herein.

On Monday, May 66 2019, around 1:00 p.m. The Claimant was visiting the MOWER COUNTY COURT
HOUSE to gather information in regards to a court case he was dealing with, when the Claimant came into
contact with the MOWER COUNTY SIIERIFF OFFICE& JIM LAMECKER and another unidentified [female]
MOWER COUNTY SHERIFF OFFICE& who's job is to "search people at the doors of the said MOWER
COUNTY COURT HOUSE," and not to "run identity checks" of the people whom enter said MOWER
COUNTY COURT HOUSE (as stated by Austin Police Deparhent ChieD. After entering the MOWER
COLJNTY COLJRT HOUSE, the Claimant approached the unidentified fernale Sheriffs officer and started
discussing what the Claimant believes is a rights violation pursuant of the court case he was gathering
information about. After conversing with the unidentified female Sheriffs officer for several minutes about filing
a possible complaint at the SIIERIFF'S OFFICE in regards to a rights violation about the court case the
Claimant was gathering infomration on, the Claimant left the MOWER COLJNTY COURT HOUSE and got into



                                                       z
         CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 3 of 24


his private automobile and started to havel a few blocks away from the MOWER COLJNTY COURT HOUSE in
which the Claimantwas then pulled overby OFFICER MCCORMACK of the AUSTIN POLICE
DEPARTMENT. The Claimant, was suspicious as to why the Claimant was even being stopped, as he did not
cause injury or damage to another human being or their property, nor was there any emergency, nor was the
Claimant involved in any "criminal activity' in which would give rise to "probable cause" for the said stop and
hindrance of his freedom of movement, right to privacy, and right to be left alone. However, after OFFICER
MCCORMACK approached the Claimant's private property (automobile), OFFICER MCCORMACK stated
that the "MOWER COLJNTY SHERIFF OFFICER FIM LAMECKERI from the MOWER COIJNTY COIJRT
HOUSE radioed OFFICER MCCORMACK because he (apparently) ran the Claimant's "name" and found that
the Claimant's "drivetr license" was "canceled" and instucted OFFICER MCCORMACK to follow the Claimant
and pull him over. This action by OFFICER JIM LAMECKER is questionable when he had absolutely no re:Non
for "nrnning the Claimant's name" or finding out if the Claimant's "misnometr" "driving privileges" were
"canceled." It seems as if JIM LAMECKERwas upset about the Claimant attempting to gather information
about his rights being violated and conspired to violate the Claimant's rights even more, instead ofprotecting the
Claimant's rights. This is allegedly when OFFICER JIM LAMECKER uradioed" in             to OFFICER
 MCCORMACK to conspire to deprive the Claimant of his freedom of movement which is a right protected by
 the Constitution and laws of the United States that does not require the Claimant to possess a so called "fu_
 !iW" when exercising this right. OFFICER MCCORMACK was then insisting to the Claimant that the
 Claimant was "oDerilgigg" a "motor vehicle" without a "drivers license" and was the reason for the "tr4!&" stop,
 in which MCCORMACK INSISTED was a "d!qg" and assuming that the Claimant was operating his private
 automobile in "somlqerce'. in a "for profit nature." A few minutes after MCCORMACK hindered the Claimant's
 freedom ofmovement, OFFICER LEIF AND OFFICER DYKE pulledup behind MCCORMACKS MOTOR
 VBHICLE and the Claimant's private automobile as-well, and approacheC tn" CUi-ant'private automobile on
 the right side of his automobile seemingly to intimidate the Claimant whereas at this point there was 3 officers
 surrounding the Claimant's private automobile in an attempt to submit the Claimant to the officer's "show of
 authority." At this point the Claimant demanded to speak with MCOCRMACKS supervisor, in which his
 supenrisor JOHN MUELLER arrived a few minutes later and parked his unmarked MOTOR VEHICLE in front
 of the Claimanfs private automobile, blocking the front ofthe Claimanfs automobile seemingly to "box inu the
 Claimant, in which at this point, any reasonable man would feel as if he is "under seize and arrest." At this point
the Defendant's were making the Claimant anxious as to why there were so many officers for zuch a minor
matt€r considering there was no corpus delecti, probable cause, breach of the peace, or felonious crime
committed for said stop and hindrance of the Claimanfs freedom of tavel and movement. The Claimant once
again made clear to MUELLER that the Claimant was exercising his right of freedom of movernent and did not
commit any crimes to give rise for any probable cause for MCCORMACK to stop and deprive the Claimant of
his liberty and demanded that the OFFICERS allow him to be on his way. However MUELLER did not move
his MOTOR VEFtrCLE and allow the Clamaint to continue exercising his right, instead he instructed
MCCORMACK to print a "citation" and cite the Claimant for "driving after cancellation" (See Minnesota
Statute 17L.24.3) in which it stated on said "citation" "PENALTIES FOR FAILURE TO RESPOND,U MAy
RESULT IN 'A WARRANT FOR YOUR ARREST,'' PAY TI{E FINE, OR APPEAR IN COURT. SAid
ilstateme,nttr
               on said "citation" is "paper terrorism" and intimidation by the Defendants to compel the Claimant to
"pay money" and be extorted for exercising his rights, without a "llcenseS or go appear in "traffic court " where
the Claimant is deprived of a right to a trial by jury of his peers and cause the Claimant to waste more of his time
going to "court" for a matter in which the Defendants have/had no standing to charge the Claimant for ab initio
because the Claimant has no contract with the Defendants, nor did the Claimant injure anyone in his conduct
(except the Claimant being the iqiured party in the matter) nor was the Claimant engaged in any other criminal
activity. Furthermore, OFFICER MUELLER repeatedly threaten the Claimant with intent to intimidate the
Claimant that if the Claimant continues to "travel" upon the roads in his automobile, that the Defendan* will
arest the Claimant (without a walrant & for exercising his rights). The Defendants detained and seized the
Claimant for estimated 25 minutes before threatening the Claimant with arrest if he continues to travel in his
automobile, thus forcing the Claimant to exit his automobile and walk, depriving the Claimant of the right to use
his private property [automobile], without due process of the law.

Considering the fact that the Claimant obtained a "valid driver's license" and a "permit" at one point in the past,




                                                      3
         CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 4 of 24


is sufficient evidence and proof that the Claimant is well aware of the common law rules of the road and that the
Claimant is indeed "qualified" to manage and control his private automobile upon the roadways and highways
and comprehends that he is to show and provide "due care" while traveling, whereas cowt cases below will show
and prove, that is the ONLY thing the Claimant "owes" to the public whom may be driving or fraveling upon the
roadways as-well. Furthermore, the Claimant canceled his "confactu with the said License Bureau./DMV
roughly 2years ago, reserving his unalienable right to travel without said licensing contract.

There is absolutely no reason, as evidence and case laws prove, and provided by the Claimant in his exhibits, for
the Claimant to continue "purchasing" a "plastic card" from the private business called the "DMV" and be forced
to be associated with said private business in order to exercise his unalienable rights to go about his private life
in his private property and be left alone from govenrment intrusion and deprivations of freedoms as the
Defendants caused to happen. By the Defendants conspiring to compel the Claimant to be associated with the
License Bureau/DMV and purchase a "driv€rs license" [plastic card] every 2-4 yws is only to provide a means
to continue violating the Claimant's exercise of his rights and bring false claims against the Claimant so to extort
more and more money from the Claimant in the form of fines and fees, and force the Claimant to be a customer
of a private business against his will in order to exercise a right secured by the Constitution, or be tbreaten with
arests and jail. The Defendant's actions is "criminal racketeering" and extortion by intimidation by means of
paper terrorism.

Offrcer MCCORMACK made the claim that he was "stopping the Claimant for a "traffic violation," however
after careful examination of the legal definition of the word "frafFlc," the Defendants were "falsely assuming"
that the Claimant was operating in "commerce" and subject to be required by statutes to obtain a "drivers
license" in order to "havel" upon the roadways in the exercise of his freedoms, liberties, and rights to use his
private automobile which cannot be "licensed" and converted into a "privilege," whetreas said alleged traffic stop
should of been dissolved of in less then a minute or two after the Claimant made known for the Defendans of
his status that he was exercising his right of freedom of movement and not operating a motor vehicle for profit,
instead the Defendants unlawfirlly proceeded to continue to detain/arest/seize and interfere with the Claimant's
personal liberty causing injury and loss of time, as per;

TRAFFIC: Commerce: trade; dealings in merchandise, bills, money. (See In re Ins. e Co. (D. C.) 96 Fed.
757;Leine v. State, 35 Tex. Cr. R. 647.34 S. W. 960; People v. Hamilton, 17 Misc. Rep. 11, 39 N. Y. Supp.
531; Merriam y. l,angdon, 10 Conn. 471.)

"Commerce:'\neans trade. ftaffic. and transportation of persons and property. (49 U.S.C. 31301)

Commercial law: also known as trede law, is the body of law lstatutesl that aoolies to the rights, relations, and
conduct of oersons and businesses engaged in commerce, merchandising. frade. and sales. In the United States,
commercial law is the province of both the United States Congress, under its power to regulate interstate
commerce, and the states. under their police power.

Statutes at Large Califomia Chapter 4t2p.83 "Highways are for the use of the travelingpublic, and all have the
figblto use them in a reasonable and proper manner; the use thereof is an inalienable right of every
citizen;"( See Escobedo v. State 35 C2d 870 in 8 Cal Jur 3dp.27 )

"RIGIIT   '-   "A legal RIGHT, a constitutional RIGHT means a RIGHT protected by the law, by the
constitution, but government does not create the idea of RIGHT or original RIGHTS; it acknowledges them."
(Bouvier's Law Dictionary, I914,p.2961). ooThose who have the right 1s ds ssmsthing cannot be licensed for
what they already have right to do as such license would 6s 6saningless."

Driver: One "employed" in conducting a coach, carriage, wagon, vehicle or motor car." (See Davis v.
Petinovich,ll2 trJa. 654,21South. 344,36, L.R. A. 615; Gen. St. Conn. 1902.

EMPLOYED: "This signifies both the act of doing a thing      and the being under contractor orders to do   it."


                                                     Lt
           CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 5 of 24


CU. S.v. Morris, 14 Pet. 475,10 L. Ed. 543; U. S. v. The Catharine, 2Paine,72l,Fed. Cas. No. 14.755.      A
person who is hired for a wage, salary. fee or pa5moent to perform work for an employer.


"Driyer's license:"means a license issued by a State to an individual authorizing the individual to operate a
motor vehicle on highways." (49 U.S.C. 31301)

MOTOR VEIIICLE: Means every description or other contrivance propelled or drawn by mechanical power
and used for ffcommercial nurnoses" on the highways in the transportation of passengers, or passengers and
property [forprofit]. (See 18 U.S.C. 31)

"Used for commerciel purposesff means the carriage of persons or property for any fare, fee. rate, charge, or
other considerations or direcfly or indirectly in connection with any business or undertaking intended for profit
(see Title 18 u.s.c.31)

Operator: The court observed that this was a "vgh[g,!9-forhi19|
                                                              and that it was in the_business    ofearrvig&
oassengers. (See Newbill v. Union Indemnity Co. 60 SE 2d. 658)

Traveler: Those who have occasion to pass over the highways for the purpose of convenience, or pleasure.
(Am.Jur.   (1   st), highways, sec 427)

 The Defendants were and are acting as "IlighwlgillAS PER: "Abandit; one who robsjfayelerc uponthe
highway." ( Black's Law 4th Edition Dictionary p.862) a thief who robs travelers on a road.(Merriam-Webster
Dictionary)

The Defendant's were in violation of the Claimanfs righfs, their job, their oaths of office and their "codes of
ethics" the moment they declared an "emergency" by turning on their emergency lights to stop the Claimant
when there was no emergency, which is is a felony when there is or was no emergency ab initio.

By the Defendants interfering with the Claimanfs freedom of movernent and right to tavel freely, the
Defendants violated their oath to the Constitution(s) and codes of ethics to "respect all men's rights secured by
the Constitution," and the Defendants became "impostors in office" and an "outlaw employee" committing fraud
by taking wages under false pretenses, color of office, and under color of law.

The implementation of codes, rules, regulations, and statutes are nothing more than "Ex Post Facto laws"
absolutely forbidden by the Constitution for the United States of America and state Constitution as well, in
which the Defendants swore an oath to uphold.

Said "oath of office" is binding upon the Defendants, pursuant of Public Law 97-280, the scriptures state in
Hebrews 6:16 "Now when people take an oath. they call on someone greater than themselves to hold them
to it. And without any ouestion that oath is binding."

It is gross negligence of the Defendants to fail to distinguish between a statute and the Law, the "Law" being the
Supreme Law of the Land, statutes, in this particular mattetr, fsing "corporate policies."

The said stop/arest/detainment/seizure/deprivation of the Claimant's freedom of movement by the Defendants
should of never happened if the Defendants were operating according to the Law of the Land in which their oath
office commands them to do.

                                     No Immunity of the Defendants From Suit

The Defendants have NO immunity from this suit, for said "qualified immunity defense fails if public officers
violate cleerly established rights because a reasonably competent official should know the Law governing his
conduct." (See Jones v. Counce 7-F3d-1359-8th Cir. 1993; Benitez v. Wo1ff985-F3d 6622nd. Cir. 1993)




                                                    5
          CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 6 of 24



"One who is wrongfully deprived of freedom sustains an intangible injury, the magnitude of which cannot be
measured or assessed in physical terms. Although this injury may, in some caries also cause psychological or
emotional fauma, a victim of false a:rest or imprisonment need not experience such trauma to have a legally
compensable claim." (Delacruz v. Borough of Hillsdale, 838 A. 2d. 498,-NJ Apellate Div. 2004)

The Supreme court held that State statutes, much like the ones the Defendants deprived the Claimant of his
liberty rnder, do not take precedent over Constitutional law. (See James v. Kentucky, 466, US 341, 80, LED 2d,.
346,lM S. Ct. 1830 (1984). In this instant case, the Defendants, by applying commercial statutes to all men and
corporations alike, has and are depriving the Claimant and the people of the right of liberty without cause and
due process of the law, whereas the 5th Amendment is clear, "No person [man] shall be deprived of life, liberty,
or property, without due process of the law." @ue process of the law mandates a warrant for the seizure and
arrest of the people.)

"ril/hen an individual is detained without a warrant and without having committed a crime, (traffic infractions
are not crimes), the detention is a false arrest and false imprisonment."
City of Tampa.241. F2d.336.(11th Cir. 1984) "Motorist unlawfully held for 23 minutes in a "trsffic
chargeff was awarded $25.000 in damages: the ebove case sets the foundation for $75.000 per hour. or
$1.E00.000 per day.

"If police falsely arrest vou without probable cause lacting outside their authori8 as delegated by lewl.
they have no qualified immuni8 and are liable for damages in their privete nerson.t' (Malley v. Briggs.
475. US 33s. (1986)

"Government may not prohibit or control the conduct of a person for reasons that infringe upon
constitutionally guaranteed freedoms." (Smith v. U.S.502. F2d.512. CA Tex. (1974)

"The innocent individual (Claimant) who is harmed by an abuse of governmental authori8 is assured
that he will be compensated for his iniur.v." (Owens v. City of Independence. 100 S. Ct. 1398. (19E0)
frA plaintiffwho seeks damages for violations of constitutional
                                                                or statutory riqhts may overcome the
defendants quelified immunity by showing that those rights were CLEARLY esteblished at the time of the
conduct issue.rr (Davis v. Scherer. 82 L.Ed 2d. 139. 151.)

rrAn unconstitutional act is not law: it confers no rights: imposes no
                                                                       duties: affords no nrotections: it
creates no office: it is in legd contemnletion as inoneradve as though it hed never been nassed.ff (Norton
v. Shelby County. 118. U.S.425)

rrThe Constitution is a written instrument as
                                              such. its meaning does not alter. That which       it meant when
it was adoptd. it means now." (S. Carolina v. U.S. 199 U.S. 437. 4,48. (1905)

The real law is the common law as described..The people are not "subject to law" generally except for the
criminal codes that are codified common law. (Yick lVo v. Hopkins. 118. US 356. 370)

Article 13 (1) of the U.N. Decleration of Human Rights. as stinulated by Executive Order # 13107.
frlmplementation Of Human Rights Treaties.ft ttEveryone has the right to freedom
                                                                                     of novement...ttNo one
shall be subjected to arbitrary interference with his privacy. family. home or correspondence...Ever.vone
has the right to the protection of the law against such lnterference...rl

"All peoples are bound. without contract. to abstain from iniuring the person or oroperty of enother. or
infringing on any of his or her rights." CeL Civil Code Sec. 1708.

"As e general rule of the law. men have the natural right to do anything which their inclinations may


                                                     ("
         CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 7 of 24


suggest it if not be evil in itself. and in no way imnairs the rights of others.rt (In re Nervman 71. C.A. 386.
23s. P.664 (192s)

"The assertion of federal rights. when plainly and reasonably made. are not to be defeated under the
naqe of local oractice.fr (Davis v. Wechler.263 U.S. 22. 24)

"No public oolicy of a State can be allowed to override the positive guarantees of the U.S. Constitution.r'
(16 Am. Jur.(2nd) Constitutional Law. Section 70) And the Defendants. being sworn officers of the law.
are deemed to know the law.

Although broad. police power is subiect to resfifctions of state and federal constitutions. Police power
should not infringe unon protections contained in the U.S. constitution. Police power is thus limited by the
rights gueranteed by the Constitution.fr The police powers of the Stste must be exercised in subordination
to the provisions of the U.S. Constitution." (Becahenan v. Wanley 245. US 60: Panhandle Eastern Pipeline
Co. v. State Highwey Commission.294 US 613)

"With regard particulary to theU.S. Constifution it is elementary that a Risht secured or protected by
that document cannot be overthrown or impaired by any State police authori8." (Connolly v. Union
Sewer Pipe Co. 184. US 540: Lafarier v. Grand Trunk R.R Co. 24. A. 848: Orneil v. Providence
Amusement Co. 108 A.887.)

"U@!EggI:" A@-aelent                  that enforces CORPORATE govemment contracts and protects the assets of
the corporate   govemment    and compels perfonnance of the licensee or contractors e.g. businesses and
corporations."-- However, the Claimant has NO enforceable confracts with the Defe,lrdants or the corporate
government that states anything about "obtaining a drivers license" in order to travel upon the roads and
highways nor did the Claimant ever waive his rigftts secured by the Constitution to travel freely as per; Brady v.
United States 397 U.S. 742,90 S. Ct. 1463 (1970) RULE: "Waivers of constihrtional rights not only must be
voluntary but must be knowing, intelligent acts done with suffrcient awareness of the relevant circumstances and
likely consequences." Whereas "Traveling in an automobile on the public roads was not a threat to the public
safety or health and constituted no hazard to the public, and such a traveler owed nothing more than "due care"
to the public and the owner owed no other duty to the public e.g "STATE," he/she and his/trer auto, having equal
rights to and on the roadways/highways as horses and wagon etc.; this same right is still substantive rule, in
that,...traveling without a license or lice,nse plates or registration are not threats to the public safety, and thus, are
not anest-able offenses." (Christy v. Elliot, 216,113I,74, HE 1035, LRA NS 1905-1910; California v. Farley,
98 CED Rpt. 89, 20 CA3d1032 (1971).

In the United States, state police power comes from the Tenth (10th) Amendment to the Constitution, which
gives states the rights and powers "not delegated to the United States," msaning the states'police powers are the
same as the federal police powers, but within the state's jrnisdiction, and are limited to the "commerce clause"
founded within Article 1 of the U.S. Constitution, and the common law.

Considering the Constitution for the United States of America is the Supreme Law of the Lan4 and any state
statutes or Constitutions to the contrary, not withstanding, the Police Powers forurd in the Constitution are
derived from the Commerce Clause found within the Constitution in Article 1, meaning the police of the States
have broad polvers over "commercial activity" within the jurisdiction of the States, however they only have
common law jurisdiction when dealing with the natural people (Claimant); (See Cooley v Board of Wardens
(1851) outlines the case for recognizing, as a constitutional matter, zones of exclusive federal authority over
commerce and other zones of concurrent state and federal authority.") Thus the "police powers" of the "states"
are "limited" in scope to the "police powers" of the "Federal government" of the "United States."

The 9th Amendment protects and reserves the Claimant's right to traveVfreedom of movement unhindered by the
police unless there is factual injury or damage of property caused that produces an "emergency", or an actual
"crime" being committed in the presence of the offrcers, without said injury or damage to prop€rty or probable
         CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 8 of 24


cause that an actual crime was committed, by the Defendants pulling the Claimant over, the Defendants were
acting "outside of their jurisdiction" unlawfully, period.

An "emergencv" is defined   as a "sudden, unexpected, or impending situation, involving injury, loss of life,
damage to property, or catastrophic interference with normal activities and requires immediate attention and
remedial action by authorities.

Again, there was no "emergency" no "breach of the peace," no felony act committed in the presence of the
Defendants, thus no probable cause that a "crime" was committed for said detainment and seizure/arrest of the
Claimant. Thus, the Defendants were acting under color of law to impose "corporate statutes" upon the Claimant
whereas corporations are the "class of persons" of which are bound by the statutes of the State and it is
imFerative that a "conscienceless entity" not be allowed to roan the streets and highways in the 50 United States
of America and jeopardize the sovereign people. It is for this purpose and this purpose alone that the said statutes
the Defendants operate under were enacted for the contol of corporations using the roads and highways in a for
profit nature.

The Claimant is not a "corporationu which a corporation is a "creature of the State," the Claimant is a man with a
soul, unalienable rights granted by his Creator, that cannot be infringed upon by other men or persons, which his
rights are such existed by the law of the land long antecedent to the organization of the States. The Claimant
owes NO DUTY TO TIIE STATE, he is entitled to carry on his private life and business in his own way, he has
the right to be free from seizure and anest except under a warant of the law. he owes nothing to the public so
long as he does not tespass upon their rights." (see Hale v. Henkel, 201 U.S. 43, (1906).

Th powers of the Defendants are subordinate to the rights of the Claimant, the Defendants authority are but
"grants" of authority from the people, and are limited to protect the rights of the Claimant and regulate
commercial activity of corporations.

 Corporations engaged in mercantile equity fall under the purview of the Defendants' and State's "admiralty
jurisdiction" of "compelled confractual performance," and the people at large must be protected under the States
 "police powetrs" from said corporations activities because protecting the people from corporations engaging in
 "privileged" activities falls under the Defendant's "police powers" that extend only to "immediate threats to
public safety, health, and welfare" (See Michigan v. Drke.). However, Personal liberty largely consists of the
right of locomotion-to go where and when one pleases--only so far restrained as the rights of others may make it
necessary for the respect of all other peoples right of locomotion. The right of the Ciluz"ento tavel upon the
public highways and to hansport his property thereon, by horse drawn cariage, wagon or automobile, is NOT A
MERE PRIVILEGE which may be permitted or prohibited at will, but the common right which he has under his
right to life, liberty, and the pursuit of happiness. Under this constitutional guarantee one may. therefore. under
normal conditions. travel at his inclination along the public highways or inpublic olaces and while conducting
himself in an orderly and decent manner. neither interfering with nor disturbing another's rights. he will be
protected. not only in his oerson. but in his safe conduct."( tr Am. Jur. (lst) Constitutional Law, Sect. 329,p.
1135.)

The Defendants neglected to "protect" the Claimant in his safe conduct, but rather, unlawfully interfered in the
Claimanfs safe conduct of his travel and disturbed the Claimant's rights.

I'Persons lpeople] are not the subjects of commerce and not being imported goods,
                                                                                        they do not fall within the
meaning founded upon the constitution, of a power given to congress [or the states], to regulate commerce..."
(Ibid; Gibbons v. Ogen 9 Wheat l; 5 Cond. Rep. 562.)

"Based upon the firndamental ground that the sovereign states has the plenary control of the sfieets and highways
in the exercise of its police powers, may absolutely prohibit the use of the sfeets as a place for the prosecution
of a private business for gain. They all recognize the fundamental distinction between the ordinary right of the
Citizen to use the streets in the usual way and the use of ttre streets as a place o
         CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 9 of 24


insfiumentalitv of business for orivate gain. The former is A COMMON RIGHT, the latter is an extraordinary
use and the legislative power is plenary and extends even to absolute prohibition; Since the use of steets by a
common carier in the prosecution of its business as such is not a righl but a mere license of privilege."
(Hadfield vs. Lundin, 98, Wash. 516 )

                                        Case Law in Support of Complaint

  Ithas long been established that the loss of constitutional freedoms. "for even minimal periods of time.
   unquestionably constitutes irreoarable iniury.D (Elrod v. Burns. 427 U.S. 347.373. 96 S.Ct. 2673.49
                                               L.Ed.2ds47 (197q

"The right to travel is a well-established common right that does not owe its existence to the lfederall
government It is recognized by the courts as a natural right.ff( Schactman v. Dulles 96 Apo DC 287.225
F2d 938. at 941.)

Kent v. Dulles.357 US 116. 125: "The right to travel is a part of the liberty of which the citizen cannot be
denrived without due process of law under the Fifth Amendment.ff

Notice: The Claimant's natural right and Hberty to travel. was deprived by the Defendants. without due
orocess of the law for even a minimal period of time. which constitutes irreoarable iniury for the
Claimant.

(United States v. Guest 383 U.S. 745 (1966) "The Court found a correlative right of the citizen to move
unimneded throughout the land: He hns the right to come to the seat of government to essert any claim
he may have upon that government..fl

Willlams v. Fears. 197 U.S.207: rfUndoubtedly. the right of locomotion. the rieht to remove from one
place to another according to the inclination. is an ettribute ofpersonal liberty. and the right. ordinerily.
of free transit from or through the territory of a state is a right secured by the Fourteenth Amendment
and by other provisions of the constitution.rl

Ex Parte Dickey. (Dickey vs. Davis) 85 SE 781 "Every Citizen has an unalienable RIGHT to make use of
the public highways of the state: every Citizen has full freedom to travel from olace to nlace in the
enioyment of life and liber8."

Peonle v. Nothaus. 147 Colo. 210. *No State govemment entity has the power to allow or deny nassage on
the highways. byways. nor waterrays... transporting his vehicles and personal property for either
recreation or business. but by being subiect only to local regulation i.e.. safety. caution. traflic lights.
sneed limits. etc. Travel is not a orivilege requiring licensing. vehicle registration. or forced insurances."

"The right of the Citizen to travel upon the public highways and to transport his property thereon, in the
ordinary course of life and business, is a common right which he has under the right to enjoy life and
liberty, to ecquire and possess property, and to pursue happiness and safety. It includes the right, in so
doing, to use the ordinary and usual conveyances of the day, and under the existing modes of travel,
includes the right to drive a horse drawn carriege or wrgon thereon or to operate an automobile thereon,
for the usual and ordinary purpose of life and business." (Thompson v.Smith, 154 SE 579rll American
Jurisprudence, Constitutional Law, section 329, page 1135)

Caneisha Mills v. D.C. (2009): "The use of the automobile as a necessary adjunct to the earning of a
livelihood in modern life requires us in the interest of realism to conclude that the RIGHT to use an
automobile on the public highways partakes of the nature of a liberty within the meaning of the
Constitutional guarantees. . ."



                                                     I
         CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 10 of 24


(Thompson vs. Smith, supra.; Teche Lines vs. Danforth, Miss., 12 S.2d 784) ".., the right of the citizen to
drive on a public street with freedom from police interference... is s fundamental constitutional right'
-White, 97 CaLApp.3d.141, 158 Cat.Rptr.562,56G67 (1979) "citizens heve a right to drive upon the
public streets of the District of Columbia or any other city absent a constitutionally sound reason for
timiting their access.D

Berberian v. Lussier (1958) 139 A2d 869,872rSee also: Schecter v. Killingsworthr 3S0 P.2d 1361140;93
Arrz.273 (1963). *The right to operate a motor vehicle [an automobilel upon the public streets and
highways is not a mere privilege. It is a right of liberty, the enjoyment of which is protected by the
guarantees ofthe federd and state constitutions."

Simeone v. Lindsay, 65  Atl. 77E,779; Hannigan v. Wrighf 63 Atl. 234,236. "The RIGHT of the citizen to
DRfVE on the public street with freedom from nolice interference unless he is engaged in suspicious
conduct associated in some manner with criminali8 is a FUNDAMENTAL CONSTITUTIONAL RIGHT
which must be protected by the courts."

 People v. Horton 14 Cal. App. 3rd 667 (1971) "The right to make use of an automobile as a vehicle of
travel long the highways of the state, is no longer an open question. The owners thereof have the same
rights in the roads and streets as the drivers of horses or those riding a bicycle or traveling in some other
vehicle.tt

"A highway is a public way open and free to any one who has occasion to pass along it on foot or with any
kind of vehicle." (schlesinger v. city of Atlanta, 129 s.8.861,862,161 Ga. 1481 159;)
rrThis Court long ago recognizg{ that the nature
                                                    of our tr'ederel Union and our constitutional concepts of
personel liberty unite to require that all citizens be free to travel throughout the length and breadth ofour
land uninhibited by statutes, rules, or regulations which unreasonably burden or restrict this movement.
If a law has 'no other purpose than to chill the assertion of constitutional rights by penalizing those who
choose to exercise them, then it is patently unconstitutional." (Shapiro v. Thompson 394 U.S. 618.)

 (The use
          of the highways for the purpose of travel and transportation is not a mere privilege, but a
common and fundamental Right of which the public and the individual cannot be rightfully deprived."
(Barney vs. Board of Railroad Commissioners, 17 P.2d S2)

"We have held that there is no such license as a driver's license known to our law." (Claude D. Campbell v.
State*, 160 Tex. Cnm.627;274 5.W.2d401.)

"An information charging the driving of a motor vehicle upon     a   public highway without a driver's license
charges no offense. as there is no such   li                                              .' (Keith Brooks v.
Statet, 158 Tex. Crim. 546; 258 S.W.2d 317)

"...There is no such license as a driver's license known to our law."(Hassell v. State, 149 Tex.Cr.R. 333, 194
S.W.2d 400; Holloway v. State, 155 Tex.Cr.R. 484, 237 S.W. 2d303; and Brooks v. State, Tex.Cr.App., 258
s.w.2d317.)

What is a LICENSE: "A permission, conferring the right to do some act which without such authorization
would be illegal." (State v. Hipp, 38 Ohio St. 220; Youngblood v. Sexton, 32 Mch. 406,20 Am. Rep. 054;
Hubman v. State, 61 Ark. 452.33 S. W. 843; Chicago v. Collins, 175 1I1.445. 5l N. E. 907, 49 L. R. A. 40S,
67 L. R. 4.224.) to carry on a trade (Wheat. Int.Law,447.)

"It is clear that a license relates to qualifications to engage in profession, business, trade or calling; thus when
merely fraveling without compensation or profit, outside of business enterpirse or adventure with the corporate
state, no license is required ofthe natural individual traveling for personal business, pleasure and



                                                      1D
        CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 11 of 24


transportation." (See Wingfield v. Fielder, (1972) 29 CA 3d,.213)

Therefore the Defendants knowingly, by threat and intimidation conspired to subject the Claimant to "ex post
facto laws" which is a "law" that makes "illegal" an "act" that was "legal" when committed; whereas "traveling"
without a "driver's license" is a "lawfuIr rractrr when committed in which the Defendants imposed and subjected
the Claimant to said ex post facto STATE statute so to deprive the Claimant of his liberty and impose a penalty
upon the Claimant for an act that was innocent when done, as per; Ex post facto: "that any statute which
punishes as a crime an act previously committed-which was innocent when done. which makes more
burdensome the punishment for a crime, after its commission." @eazell v. Ohio, 269 U.S. 167 (1925)

The Claimant therefore has the right to get in his car [private properly] and use the public roadways and
highways, without any form of governmental permission or licensing and to fravel where he wants, when he
wants, and however long he wants. The Defendants can not interfere with his joumey unless he commit a crime.
Having no insurance, having no drivers license, having no inspection sticker, having no plates, and having an
unregistered car is not in any way shape or forrr, a'g@!
           "Automobile stoDs sre considered rrArrests." end must be accompenied by a warrantff

 "Flashing lights. display of a weapon. or blocking of the suspecfs oath. the Court concluded, the police conduct
would have communicated to the reasonable person an attempt to capture or otherwise intrude upon [one's]
freedom of movement." (See Michigan v. Chesternut, 486 U.S. 567, 575 (1988).

"The temporary detention of individuals during an automobile stop by the police, even if only for a brief period,
constitutes a "seizure of person" within the meaning of the Fourth Amendment. Therefore, an automobile stop is
subject to the Constitutional requirement of the 4th Amendment." (Litzeirberger v. Vanim, No. 01-5454,2002
U.S. Dist. LE)ilS 13843 @.D. Pa. July 31, 2002) (citngWhren v. U.S., 517 U.S. 806, 809-10 (1996)

A "seizure" is when government interferes with   an individual's possessions, property, rights or liberty,

 The Court reasoned that the detention can be justified as "reasonable" because the gwernmelf interests in crime
prevention and officer safety outweigh the severity of the individual intrusion." (See Michigan v. Summers, 101
S. Ct. 2587 (198l)-:In the Claimanfs particular case, the Defendants did not have a wanant or probable cause to
seize the Claimant, and the Defendants detention/seizure/stop/arest of the Claimant was not "reasonable"
because the "reason" for the stop was because the Defendants were "radioed" that the Claimant did not have a
"driver's licenses," whereas said stop by the Defendants does not pass the "reasonable test" because pursuant of
the Supreme Law of the Land, the Claimant is NOT required to possess a "drivers license" to exercise his
freedom of movement and because this was the reason for the Defendants stop, it was rmreasonable because
said stop was only to hinder and interfere with the Claimant's unalienable rights of freedom of moveme,lrt under
color of State statute and not because there was criminal activity or an actual govemment inkrest to prevent a
crime. (See Prouse v. Delaware)

Thus pursuant of the Supreme Law of the Land, 4th Amendment; "The right of the neoole to be secure in their
persons, houses, papers and effects. aeainst unreasonable seaxches and seizures shall not be violated and no
Warrants shall issue, but upon probable caurie, supported by Oath or affirmation, and particularly describing the
place to be searched and the persons or things to be seized;"...the Defendants unlaufrrlly and "unreasonably"
seized the Claimant for estimated 25 minutes.

"It is quite plain that the Fourth Amendment governs "seizures" of persons which do not eventuate in a trip of
the station house and prosecution for crime----"arrests" in haditional temrinology. It must be recognized that
whenever a police officer accosts an individual and restrains his freedom ...[of movement], he has "seized" that
person." (Terry,392 U.S. at 16)

The Defendants firthennore stated on their "citation" that they "may issue a warrant for the Claimants' arest for



                                                   )r
        CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 12 of 24


failure to respond, pay, or appeax for court, however, "arrests" must be in accordance with the common law,
which the courts have long held that if there is no breach of the peace, or no felony committed by the common
law, there can be no warrants issued or arrests made... "Even where oolice officers stop a moving vehicle for a
brief detention. it is sufficient to constitute an arest." (See Treatise on Arrests and False Arrest)

Thus, the liberly of all human beings which cannot be taken away without "due process of the law,"
includes..."liberty of movement.*(d. at 192-193.) "Due process" requires a "werrant" and "probable cause" to
detain or arest.

The problem is, that there are two different types of "law" being implemented and the people are being
fraudulently deceived by the Defendants and mistaking the Defendants enforcement of traffic codes and statutes
as being part of the "Law of the Land,u whereas; "Statutes, codes or acts placed upon the books being labeled
ulawsu
       that are in contradiction to the true "law of the land" has no authority, and is null and void." See Calder v.
Bull 3 Dall US 386, (1798) Wales v. Stetson 2 Mass. 145; Foster v. Essex bank 16, Mass. 245(1819) "statutes
which would deprive a citizen of the rights of penon and property, without a regular trial according to the course
and usage of the common law, would not be the "law of the land." (See Hoke v. Henderson, 15, N.C. 15, 25 AM
Dec.677)

The Defendants are Policy and Code Enforcem / Highwaymen, who also act as Mercenaries. The Claimant's
Right To Travel upon the Land is not a 'policy', nor is it embodied in a code. It is a substantive Right of Birth',
that cannot be abridged, licensed or liened upon, thus "unalienable and inalienable." The Claimant is the
Traveler, whom was NOT doing commerce, thus was not a "driver" by legal definition. It seems minuscule,
however it is the truth of fact. The Defendant's actions are nothing more then a show of unconstitutional,
arbitrary invasion of the Claimant's privacy and hindrance of rights implementing a tyrannical form of
gov€rnment which is the antithesis of the "guaranteed Republic" founded within the Constitution for the United
States of America; ARTICLE tV, SECTION 4, in which --"The United States lFederal Govemment/Courtsf
shall guarantee to every State ftteoplesl in this Union a Renublican Form of Govemment ,lindividual rnan's
rtghts protectedfrom the majority of the people/governmentf and shall protect each of them against Invasion [o/
rightsl; and on Application of the Legislature, or of the Executive (when the Legislatwe cannot be conve,ned),
againstdomesticYiolencelabuse of authorin from domesticpolice ofrcersl: Ttre Guarantee Clause's protection
against domestic violence assures orderly government and the rule of law. and protects the states' legitimate
magistracy against mob rule.

Where is the safety in a man's liberly if they are to be subject to every statute or ordinance or law that the
legislative or bodies may choose to enact? Or if the law on arests/seizures can be changed by statutes? By the
"due process" clause, the common law governs what the law on arest is in this land. If there is no direct
language in the Constitution directing what procedure or process is to be followed the common law is to be the
due process of law followed, not a legislative statute or city ordinance. Officers who do not abide by this law are
trespassers and are gullty of false imprisonment or attempted false imprisonment. (See Treatise on Arrests and
False Arrest.), Therefore the Claimant is entitled to recover damages for what the Defendants unongfully did.
(See Murphy v. Countiss, 1 Harr. @el) 143. "The arrest being wrongful, the Defendant is liable for all the
injurious oonsequences to the Claimant which resulted directly from the wrongful acts." (See Mandeville v.
Guernsey,5l Barb. (N.Y.) 99.)

uUnder our
             system of law, we have repeatedly decided, in accordance with constitutional principles as construed
everywhere, that no arest can be made without warrant, except in cases of felony by common law defurition, or
in cases of breaches of the peace committed in the presence of the aresting officer. This exception, in cases of
breaches of the peace, has only been allowed by reason of the immediate danger to the safety of the community
against ctimes of violence." (See Yerks v. Smith, 157, Mich. 557,122,N.W. 223, 224, (1909) citing: Robison v.
Miner, 68 Mich. 549,557-58, 37, N.W. 22I,25. (1888)


The MOWER COLJNTY SIIERIFF OFFICER JIM LAMECKER conspired in collusion with the AUSTIN


                                                            l,l
                                                            IO
           CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 13 of 24


POLICE DEPARTMENT Officers listed above to hinder, stop, detain, seize, arrest, threaten and intimidate the
Claimant that if he continues to exercise and enjoy his right to traveVfreedom of movement upon the roadways
in his private automobile without a "drivers license," that the Defendants will a:rest him, in violation of the
common law and constitutional principles, whereas not having a drivers license is not a breach of the peace or a
felony. Furthermore the Defendants conspired to "frtpgtt the Claimant for a "crime" that is not a "crime" while
using intimidating tactics to extort monies from the Claimant or face arrest.

In DELAWARE V. PROUSE, The United States Supreme Court first addressed the constitutionality of "license
spot checks" in Delaware v. Prouse. In that case, a Delaware police officer had stopped an automobile occupied
by Prouse for the sole purpose of conducting a "license and registration check." The offrcer "had observed
neither taffrc or equioment violations nor any susoicious activity" (as did in the Claimants' particular case) on
the part of the vehicle's occupants. the Delaware Supreme Court agreed with the trial court's dittg, holding that
"for a police officer randomly to stop an automobile "solely for the purpose of a document check" is an
unreasonable and unconstitutional detention of those in the stopped vehicle." @
Court aflirmed. The Court first detemrined that stopping an automobile and its passengers, even for a brief
neriod of time and onlv to check license and registration. constitutes a seizure within the meaning of the
fourth amendment. Thus, the validity of the particular police action in question rested on a balancing of the
fourth amendment intnrsion involved against the promotion of legitimate government interests achieved by that
action. In applytng this balancing test to the specific activity involved, the Court held that license checks
constitute a substantial ohvsical and psychologicd intrusion on motoristst fourth amendment interests.
License check stops rrsenerally enteil law enforcement officers signaling a moving automobile to pull over
to the side of the roadway. bv meens of a possibly unsettling show of authority." They "inter{ere with
freedom of movement are inconvenienL. . . consume time. . . landl mey create substantial anxiety." (
Delaware v. Prouse,440 U.S. 648)

In assessing "reasonableness," the Cowt stated that uit is imperative that the facts be judged against an objective
standard: would the facts available to the officer at the moment of the seizure or the search, warrant a man of
reasonable caution in the belief that the action taken was appropriate?" The Court stressed that "in justifying the
particular intrusion the police officer must be able to point to specific and articulable facts which, taken together
with rational inferences from those facts. reasonablv warrant that intusion." (Terr.v v. Ohio)

As confirmed in the above case of Delaware v. house, the "facts" available to the Defendants at the moment       of
the seizure of the Claimant, did not waf,rant the action taken to be appropriate in justiffing the particular
intrusion of the Defendants to reasonably warant said intusion.

                                                 Personal Liberty:

The'fright to travelr aka rrfreedom of movementrr aka I'right of free ingress and regressrr is not a rrm5rth"
or a "frivolous claim" the people of this country have just become ignorant of their true rights by
fraudulent actions by public servants like the Defendants and statutes passed by "legislaturesrr who have
ulterior motives to make money for the STATE, not to rrprotect people's rightsil as the Defendants actions
express.


Personsl liberty, or the Right to enjoynent of life and liberty, is one of the firndamental or natural Rights,
which has been protected by its inclusion as a guarantee in the various constitutions, which is not derived from,
or dependent on" the U.S. Constitution, which may not be submitted to a vote and may not depend on the
outcome of an election. It is one of the most sacred and valuable Rights, as sacred as the Right to private
property ... and is regarded as inalienable. (C.J.S., Constitutional Law, Sect.202,p.987)

The infraction of @!!berty          has ever been regarded as one of the greatest personal injuries. The injuries to
personal liberly are malicious prosecutions or arrests, and false imprisonment. (John Bouviers Institutes of
American Law excerpt from #2275 page # 613.)




                                                          l1
             CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 14 of 24


Personal Libertv consist in the power of locomotion, of changing sitr,ration, of removing one's person to
whatever place ones inclination may direct without restraint or imprisonment ...This right is protected by
law. (John Bouviers Institutes of American Law excerpt from #208 Chapter 3 page 51)
"At the common law an offtcer has no authority to make an aresVseizure for a misdemeanor though commiued
in his presence "unless it involved a breach of the peace.u The right of personal liberty is a very high
prerogative right, and to deprive one of that right. without due                      we must find specific authority
for doing so. It can not be left to inference or some strained construction of statute or ordinance." (See State v.
Lutz,85 W. Va.330; 101 S.E.434,43 (1919).

The great English jurist, Sir William Blackstone (1723-L780), argued in his Commentaries on the Laws of
England (1753) that one of the key "absolute rights of individuals" was the right to the preseruation of one's
nersonal liberty. Following from this principle he further argued that to "secretly hur4/" a man to prison is a
o'dangerous
            engine of arbitrary government." (1753) Next to personal secu&
preserves the oersonal liber8 of individuals. This personal liberty consists in the power of locomotion. of
chenEng situetion. or moving onets person to whetsoever nlace onets own inclination may direct. without
imprisonment or restrainL unless by due course of law. Concerning which we may make the same
observations as upon the preceding rarticle.' that it is a right strictly naturel:

Article IV of the Articles of Confederation one of the Organic Laws of the United States of America, where
the right of interstate travel is plausibly inferred from states "the people of each state should have free ingress
and regress to and from any other state."

'rtrrreerr means: Unconstrained; having power to follow the dictates of his own will. Not subject to the dominion
of another. Not compelled to involuntary servitude; Enjoying full civic rights; Available to all citizens alike
without charge : Available for public use without cherge or toll: Not despotic: assuring liberty: defending
individual rights against encroachment by any person or class: instituted bv a free neonle.

 "Civic Rights:" rights that protect individuals freedom from infringement by govenrments.

The Right to Travel; the Right to Mode of Conveyance; The Right to Locomotion are all absolute rights, and thg
police cannot make void the exercise of Rights. (See State v. Armstead. 60 s 78, and 781.)

"The Right of a citizen to Travel upon the public highways and to fransport one's propert5r thereon, either by
calriage or automobile. is not a mere nrivilege which a city may orohibit or permit at will but a common
right which he / she has under the right to life. libertv. and the pursuit of hanniness.'r (Thompson v. Smith
154SE 579)

The Claimant's "right to free ingress and regress," travel, and freedom of movement is protected by the "organic
laws" of the United States Arnerica, pursuant of the Declaration of Independence, Articles of Confederation,
Constitution for the United States of America lst, 4th, 5th, and 9th Amendments, in which the Defendants
clearly violated without probable cause or reason, under color of authority and color of state statute and
conspired to convert the Claimant's liberty secured by the Constitution, into a "privilege," "license it, and attach
a fee to it," as per;


No state shall convert a libertv into a orivilege license it. and attach a fee to   it."   (See Murdock v. Penn., 319
us    10s)

By the Defendan* threatening to arrest the Claimant if he continued to travel in his automobile and at0empting
to stop the Claimant from further "engaging in the right with impunity," is indeed "converting a liberty into a
privilege" as per;

"Ifthe state converts a liberty into a prlvilege. the citizen can engage in the right with impunity."
(Shuttlesworth v. Birmingham , 373 VS 262)



                                                         |   '.1
I
              CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 15 of 24




    "Traffic infrections are not a crime.rr(People v. Battle,   50 Cal. App. 3,step   l,123 Cal.Rptr. 636,639.)

    Thus,   if utraffic "infractions
                                 are NOT A CRIME, then there is NO PROBABLE CAUSE TO ARREST, OR
    EVEN STOP THE CLAIMANT WITHOUT A WARRANT, OR -ISSUE A WARRANT FOR TIIE
    CLAIMANT'S ARREST,I' ANID NO REASON TO THREATEN TIIE CLAIMANT WITH A WARRANT FOR
    HIS ARREST ON THE CITATION IF IIE FAILED TO PAY OR APPEAR IN COURT, BECAUSE TTM
    MATTER WOI,JLD BE A 'CIVIL' MATTER, AND TTIERE IS 'NO PROBABLE CAUSE TO ARREST OR
    THREATEN A WARRANT FOR ARREST IN A *CIVIL MATTER" AS PER; "Civil disputes cannot give rise
    to probable cause," (Allen v. City of Portland, 73, F.34 232,237, (9th Cir. 1995), "Namely that "good
    intentions" do not overcome the law that civil disputes do not give officers probable cause to arest." (See
    Wooley v. Crty of Baton Rouge, zll,F.3d. 913, 925-27 5th Cir. 2000).

    The ONLY other "jurisdiction" in which the Defendants would have authority to arrest for a "civil matter" would
    be under the "admiralty jurisdiction," which is defined as "civil, with criminal sanctions for violations of the
    provisions of the confract," howevetr this only applies to military personal, corporations, and government
    employees whom are subject to their oaths of office under compelled perfomrance, the Claimant is neither of
    these and remains under the protection of the Supreme Law of the Land and common law jurisdiction.

    The Defendants are using "paper terrorism" and implementing "a state of being terrifie4 or a state impressing
    terror" upon the Claimant by their threats of arest for exercising his rights and are acting as "sovereign citizens"
    which by definition are "terroristsu which by definition is "A GOVERNMENT BY INTIMIDATION," to
    intimidate the Claimant from the enjoyrrent and exercise of his rights secured by the Constitution and attempting
    to extort money from the Claimant for exercising and enjoyrng his rights secured by the Constitution as per the
                                                              uA WARRANT MAY BE ISSUED FORYOLJR
    "citation" using threatening and coercive words such as
    ARREST.'

    The Fourth Amendment "is not an adjunct to the ascertainment of truth." The guarantees of the Fourth
    Amendment stand "as a protection of quite different constitutional values "values reflecting the concem of ow
    society for the right of each individual to be let alone. To recognize this is no more than to accord those values
    undiluted respect." (Tehan v. United States ex rel. Shott, 382 U. S. 406, 416. Schneckloth v. Bustamonte,4l2
    us   218, 242 (1973).

    "Officer(s) cannot swear an oath in his own mind he has to swear to the complaint in front of a proper party to
    attest to the swearing, i.e. signing /issueing a ticket and giving it to you on the street doesnrt get it
    anymore.rf (City of Cedar Rapids, Iowa vs. Atsinger, 617 NW 2d272,9-7-2000. (Iowa Supreme Court)

    "With no iniured oar8. a comnlaint is invalid on its face.rr ( Gibson v. Boyle, 139 Afl2.512) Thus, the fact
    that the Claimant caused no "injury" to another human being before the Defendanfs seizure/a:rest of the
    Claimant, (except the Defendanfs causing injury to the Claimant), the issuing of the "citation" by the
    Defendants, for the Claimant, which is "Titled" "Driving Complaint" in the AUSTIN POLICE
    DEPARTMENT'S "Incident Rqrort,u is a fraudulent complaing and not "sworn under penalty ofperjury" which
    therefore the Defendant's created a "counterfeit complaint" so to "bear false wibress" against the Claimant and
    attempt to conspire to "frame" the Claimant for a "crime" although the Claimant committed no crime at all,
    which resulted in the deprivation of his freedom of movement, the imposition of paying a frne, and be threatened
    with arrest, however "there can be no sanction o
    Constitutional right.ff (See Sherar v. Cullen 481, F. 2d,946, (1973)

     The Defendants have violated the following pursuant of Public Law 97-280 (Exodus 20:16'l Thou shalt not bear
    false witress against thy neighbor; Do not to violate an oath or swear falsely (Lev. 19:12) Do not rob by violence
    (Lev. 19:13) Do not defraud (Lev. 19:13).




                                                              /5
         CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 16 of 24


Traffic infractions are a "civil matter," with criminal penalties attached to them, which can only be lawfully
applied to corporations engaged in commerce upon the roadways and govemment e,mployees under compelled
performance contracts and are enforced by the Defendants under the "admiralty-maritime jurisdiction," and the
Claimant, being a man, one of the people, not a "person" engaged in commercial activities owes no duty to the
State nor does the Claimant have a confract of compelled performance with the Defendants or the State that can
legally bind or compel the Claimant to pay any fine or fee by threats of arrest for failure to pay.

The type of acts and actions by the Defendants are the very things that the people of America, in uThe
Declaration of Rights" of 1 765 arlld. 17 7 4 declared unlawful as per;

8th Article of 1765 Declaration: "Imposing taxes on the inhabitants of these states, by extending the jurisdiction
of the courts of admiraltv bevond its ancient limits. have a manifest tendency to subvert the rights and liberties
of the oeoole."

Declaration of Rights of 1774: Whereas the government claiming an erroneous power of right to bind the people
of America bv statute. in all cases whatsoever. hath expressly imFosed taxes [fines, fees] rurder various
pretenses, but in fact for the purpose of raising revenue. hath established a board of commissioners [tax agents,
traffic courts, police] with unconstitutional powers, and extended the jurisdiction of  cotrrts           [traffic
courts]. We find many infringements and viohim
to e,nslave America."

The terms admiralty and maritime are virtually synonymous (2 Gall. R. 468 Blacks 6th ed)

"Maritime causes are those arising from maritime contracts, whether made at sea or on land that is, such as
relate to the commerce. business or navigation of the sea. @ouvier's 1856 ed.)

As long ago as 1851 the Supreme Court recognized the extending of the jurisdiction of admiralty and maritime
 causes to the land "under the commerce clause" and depriving the people of the right of a trial by jury. -"This
power of admiralty jurisdiction is as extensive upon land as upon water. And if the admiralty jurisdiction, in
matters of contract and tort which the courts of the United States may lawfully exercise on the high seas, can be
extended to the lakes under the power to regulate commerce. it can with the same propriety and upon the same
constuction, be extended to confracts and torts on land when the commerce is between different States. And it
mav embrace also the vehicles and persons engaged in carrying it on. It would be in the power of Congress to
confer admiralty jurisdiction upon its courts. over the cars engaged in transporting passengers or merchandise
from one State to another. and over the persons enga&ed in conducting thenr- and denv to the parties the trial by
jgry. Now the judicial polver in cases of admiralty and maritime jurisdiction, has never been suooosed to extend
to contracts made on land and to be executed on land. But if the power of regulating commerce can be made the
foundation ofjurisdiction in its courts, and a new and extended admiralty jurisdiction beyond its hertofore
known and admitted limits, may be created on water under that authority, the same reason would justiff the
same exercise of power on land. (Propeller Genessee Chief *. al. v. Fitzhugh et al.l2How. 4443, (U.S. 1851)

uNext to revenue (taxes)
                         itself, the late extensions of the jurisdiction of the admiralty are our greatest erievance.
The American courts of Admiralty seem to be forming by degrees into a system that is to overhrn our
Constitution and to denrive us of our best inheritance. the Laws of the Land. It would be thought in England a
dangerous innovation if the trial, of any matter on land, was given to the admiralty. (Jackson v. Magnolia, 20
How.296 315,342, (U.S. 1852)

Clearly the Defendants have subjected the Claimant, under threat, duress and coercion to a state of forced and
compelled performance and association under a jurisdiction that the Claimant is not subject to and conspired
and did deprive the Claimant of his liberty to be free from unlawful interference of his freedom of movement
without government or private p€rson interference, and intimidated the Claimant unlawfully with the threat of
arest for continuing to exercise said freedom, and extorted the Claimant for exercising his rights which the
Defendants converted said right into a crime, framed the Claimant bearing false witness against the Claimant,




                                                        l(c
           CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 17 of 24


infringed upon the Claimant's rights, while working in collusion together using paper terrorism to place fear in
the Claimant to hinder him from continuing to exercise his rights.

The Defendants have knowingly, willingly and with full awareness fraudulently concealed the "true nature and
cause" of the alleged crime they charged the Claimant with and what jurisdiction they are operating under as per;

"The constitutional right to be informed of the nature and cause of the accusations entitles the defendant to insist
that theindichent [charge]apprise him of the crime charged with zuchreasonable certainty that he can make his
defense and protect himself after judgment against another prosecution on the same charge." (United States v.
Cruikshanlq 92, U.S. 542,54,558, (1876) United States v. Simmons, 96 U.S. 360 (1878)

"No indictuent is sufficient if it does not allege all of the ingredients that constitute a "crime." (Potter v. United
States, 155, U.S. 438,444 (1894).

The 6th Amendment makes this right to know the nature and cause mandatory, in which the Defendants            willfully
and fraudulently neglected to do so.

'The right to notice of accusation is so firndamental a part of procedural due process, that the States are required
to obsenre it." [This includes disclosure of the jurisdiction under which the Defendants are operating under] (In
re Oliver, 333, U.S. 257,273, (1948) Cole v. Arkansas, 333 U.S. 196,201(1948)

"Knowing failwe to disclose material information necessary to prevent statement from being misleading, or
making representation despite knowledge that it has no reasonable basis in fact, are actionable as fraud under
State law. @ubinstein v. Collins, 20, F. 3d. 160, 1990)

"Party in interest may become liable for fraud by mere silent acquiescence and partaking of benefits of fraud.
(Bransom v. Standard Hardware, 1nc,874, S.W. 2d. 919,1994)



                          Probeble cause means that a rrcrimefr has been committed:

   The Fourth Amendment prohibits a police officer from aresting a person without probabte cause. (Paffv.
        Kaletenbach , 204 F .3d 425, 435 (3d Cir. 2000). (Automobile stops are considered an "arest.")

Probable Cause: sufficient reason based upon known facts to believe a crime has been committed or that
certain property is connected with a crime. Probable cause must exist for a law enforcement offrcer to make an
arrest without a walrant. search without a warrant, or seize property or persons in the belief the ite,lns or persons
were evidence of a crime. Technically. probable cause has to exist orior to arrest. search or seizure.

 "The courts are not bound by an officers interpretation of the law under which he presumes to
act.".(Hoffsomer v. Hayes, 92 Okla 32, 227 F . 417)

"Crime:" An act that causes herm to an individual or a community. An ect that causes injury to a nerson
or nroperty. (Traveling without a drivers license is not an uactu that causes harm to another.)

The Defendants committed a     "dre" by a "breach and violation of a public right and duty due to a whole
community;" (See Blacks Law 2ndEd). The Defendants owe a "duty" to the Claimant not to breach or violation
the Claimant's personal liberties absent of any evidence that the Claimant caused harm or damage to another, and
also the Defendants owe a duty to the whole community to not violate, restrain, seize or arest any of the people
without probable cause that a crime has been committed, nor threaten and intimidate thern for not purchasing a
"drivers license card" from a private business and compel the Claimant or the people to pay a fine for not
purchasing a plastic card called a drivers license.




                                                           IY
                                                           tt
             CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 18 of 24


    The Drivers License is an instrrment for those who are hired to 'drive', to carry cargo, goods and passengers in
    commerce for compensation and all the regulations and statutes therein are for the same. It is not for those who
    are Traveling. We know that "Highway Men' are defined as those who go out on the highway and accost
    Travelers. This cannot be made any clearer. You might want to read USC Title 49, which is the Federal
    Deparbnent of Transportation Drivers program and defines the rules for'drivers', of which the States were
    allowed to participate in and administer, however when they (States) contacted out to the municipalities who
    have policy enforcers (not police officers), they began raping the people and falsiffing reports to the Federal
    Deparfrnent of Transportation. This being done so they could continue to get the Federal finance to continue to
    administer the program. In other words, since they knew the people were generally getting educated in their
    municipal school institutions, they excluded the facts in regards to the drivers license insbument and they taught
    the people in the schools that they I{AD TO HAVE a license insfrument in order to Travel. There goes
    generation after generation of mis-informed people. This does not mean that one ought not know how to operate
    any vehicle or conveyance, nor does it mean they ought not leam safety when taveling or navigating on the
    roads. It means you ought not be exploited, nor put under threat, duress, or coercion in order to travel upon the
    roads and highways, as it is a substantive ngb/- /liberty. It also translates to this question: How else will
    municipalities make finances to feed their farrilies, if they cannot exploit you and yours?

     "rlrivrng" is a COMhdERCLAL ACTMTY and the "license instnrment" is for "DRIVERS ONLYU -- for
     commerce,-- however, going to the store, to visit a friend, traveling from place to place in private affairs etc., IS
     NOT COMMERCIAL ACT[VITY. As a natwal and substantive right, the Claimant has the right to
     TraveVfreedom of movement in his private automobile upon the land without license, registration, tags,
     insurance, etc. Of course, the Claimant only owes the public 'due care', and must remedy any injury made to
     another or another's property. However to be exploited and violated in a manner that causes unnecessary
     hindrance, consumption of the Claimant's time, intimidation and injury via stealing or conspiring to convert the
     Claimant's Rights and property, including the Claimant's body being imprisoned or rather kidnapped, is a
     violation of the Claimant's rights secured by the Constitution. To send 'Revenue Collectors' on the highway,
     feigning as police officers, when they are private police enforcers carrying guns and enforcing'policies', and are
     breaking the law themselves, which prove they are not'law enforcers'o is an issue for this court and a tial by jury
     to decide. For those who think they MUST have a DMV teach the people 'due care', we suggest you re-think
     that, and recognize that the people can leam to operak a conveyance, be it an automobile, a truck, a tractor, etc.,
     without the exploitation of a private corporation for profit called the DMV, feigning as a govemment entity. In
     fact the 'permit' is sufficient, unless it has adhesion's that place the Claimant or the people in a state's admiralty
    jurisdiction that operates under Color-of-Authority and with the intent to exploit the Law, in which is exactly
    what the Defendants are doing.

    United States v. Wheeler, 254 U.S. 281 (1920) In all the states, from the beginning down to the establishment of
    the Articles of Confederation, the citizens possessed the righl inherent in citizens of all free governments,
    peacefully to dwell within the limits of their respective states, to move at will from place to place therein. and
    to have free ingress thereto and egress therefrom. A consequent authority resided in the states to forbid
    and punish violations of this right.'r

    frThere can be no sanction or penal8 imposed upon one because of the exercise of a constitutional
    right."(Sherar v. Cullerl 481 F. 945 (9th Cir.1973) Spevack v. Klein, 385 U.S. 5n 0967) GARRITY v.
'   NEW JERSEY, 385 U.S. 493 (1967) BOYD v. U S, l16 U.S. 616 (1886) MALLOY v. HOGAN, 378 U.S.                        I
    (re64)

    Per the United States "Republic" Declaration of Independence:   ". . . to secure these Rishts. Govemments are
    instituted among Men, deriving their just Powers from the Consent of the Govemed " meaning that in a
    "Republic" the individual man's (Claimant) rights are protected from the majority, meaning if the "majority of
    the people" want to "consent to be governed" by the govemment they grve the government the power to govem
    them, but the Claimant has the reserved right to travel and move freely pursuant of the 9th Amendment, which
    declares the people's resenred right not to consent to be govemed by State statutes or participate and associate
    with private businesses such as the DMV.



                                                           t9
        CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 19 of 24



"The constitution is the mandate of the sovereign people to its "servants" and representatives. Not one of them
has the right to ignore or disregard these mandates." (John F. Jelko Co. v. Emery, 193, Wisc. 311;214 N.W. 369,
53, A.L.R. 463; Lemon v. Langlin, 45, Wash. 2d,.82,273P.2d.464.)

"A constitution is designated as a supreme enacfinenL a fundamental act of legislation by the people of the state.
A constitution is legislation direct from the people actlng in their sovereign capacity, while a "statute" is
legislation from their representatives, subject to limitations prescribed by the superior authority.u @llingharn v.
Dye, l78Ind. 336; NE 1;231 U.S.250; 58 L. Ed. 206;34 S. Ct. 92)

 "A state cannot impose restrictions on the acceptance of a license that will deprive the licensee of his
constitutional rights.' @uckenbrod v. Mullins, 102 Utah 548, 133 P.2d,.325,144 ALR 839)
-Th,
      'ttighrrt Court' in the Land (possessing Original Jurisdiction) has ruled that "No State can make any laws or
rules that abrogate the Peoples' Rights or the Supreme Law of the Land". However, due to extreme levels of
debauchery, misprision and fraud permeating all levels of govemment, by dishonest politicians, judges,
prosecutors, and police officers, the Natural People have been consistently robbed and suffer the destnrctive
results of abuse of authority. Criminals wearing a badge, black robes and faking as "peace officers" and "Article
III judicial judges," have created and acted as auctioneers, administering a system of deception that has led many
unsuspecting Natwal People into "believing" that they (the accused) have violated the Law, when in fact they
have not. The thieves and criminal officers of the Defendants and municipals corporations all over the land,
have converted Rights, secured and reserved for the People, into crimes. Thereafter, fining, arresting, and jailing
the,rn, under a'Color of Law' and a'Color of Authority'. Color means, "A an appearance, a semblance, or
simulacrunl as distinguished from that which is real". Color: Fake, Imitation, Misrepresentation, and Fraud are
synonyms.

The Defendants acting as thieves have, by oufight criminality, taken unlawful leave and advantages of the
usurped seats of government, and have polluted the sancfity of their Official Oaths to uphold the Constitution
and Treaties and are unlawfully violating the Natural People (Claimant). Consequenfly, much of the ignorance
(plaguing and stagnating the Natural People) has more to do with deliberate misguidance, misprision,
falsehoods, and miseducation. This is due to a designed lack of knowledge, deviously promoted and controlled
by these sane miscreants. Pseudo-govenrment operatives, (administative) have knowingly, and with
forethought, often substituted themselves for trre "officers" sanctioned authorities. Organized criminal
confrollers of these misrepresented seats or offices of authority, have made and generated incalculable amounts
of finance for unchecked municipal racketeers.

The Defendants are involved in criminal Racketeering: which is a law term that applies to an organized
conspiracy to commit the crimes of extortion or coercion, or attempts to commit extortion or coercion.
Racketeering is the obtaining of money or properly from another, without his consent, induced by the wrongful
use of force or fear. The fear which constitutes the legally necessary element in extortion is induced by oral or
written threats to do an unlawful injury to the property of the threatened person by means to kill, kidnap, or
injure him or her, or a relative of his or her family, etc.

It must be clearly rmderstood by all that the States' "drivers license instruments" are a'Corporate Use Tax"
relegated to foreign/domestic corporate privileges, and are 'Customs Palmlents' made to the government, and
deemed for "commercial usage and privilege." When Natwal people (The Claimant) iVare operating hiVtheir
own private vehicles, conveyances, automobiles, or vessels, unless they are corporately carrying passe,ngers for
hire, or transporting cargo or property for profit they are not *driving"; they are "traveling". Driving pertains to
commercial activities. Traveling the public roadways and highways are nahral and Substantive Rights; having
nething to do with "privileges." This clear distinction between the words, "driving" and "traveling" may seem to
be trivial to some readers, however, that specificrty has caused many to lose a substantial amount of freedoms
and furance we see today.




                                                          lq
                                                          lr
        CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 20 of 24


 If the nafural people are operating with the States' imposed "drivers license insfument," and had a "Surcharge'n
imposed" know that the confract - instrrment is essentially a surcharge for'being stopped" from exercising a
right. Surcharges are compound or secondary fees or fines, levied against one for 'Driving' and are tpically
spread over monthly extortion - payr.ents for a few years or so. The ministerially - adjudicated 'Surcharges' are
usually paid (under threat of wanant or anest) to a different entity, person, and address other than the State-
contracted Department of Motor Vehicles (DMV). Such acts are actually active and constnrctive frau4 and are
no more than collusive acts of Conspiracy. If the Natural People (Claimant) or citizen fails to pay the
'Surcharges' (ransoms) in the time or manner they ( DefendantVe,mployees of the Agencies / Muricipalities)
have set, or imposed, they then notiff the DMV to suspend the States' imposed license, which is rented annually
for a fee. Such an action instituted against anyone, must be relegated to conspiracy to extort.

The Corporate Municipal Agents of the DMV et. al., also notif the local courts, police officers, townships,
cities, court systems, etc., to take rrrwarranted legal-process actions against you (the accused violator). The
uswping State, (through its hired thieves such as the Defendants) thusly uses'tolor-of Law" and "Color of
Authoritt''to hinder the (Claimant) Natural People and Citizens from taveling the public roadways and
highways. This deduces the use of the driver's license to an instrument used to effectuate and veil organized
theft and extortion. The thieves then conspire to systematically serve the alleged violator with new Tickets /
Suits / Bills of Exchange / Summons, to appear or pay, or both. The colluders often threaten to, again, suspend
the States' License and may also impose possible jail time. All of these administrative acts are unlawful.

"...It is an axiom in political science, that unless a people are educated and enlightened, it is idle to expect the
continuance of civil liberty, or the capacity for self govemment.' (Quoting the Texas Declaration of
Independence of March 2,1836)


Ignorance of the law does not excuse misconduct in anyone, least of all in a swom officer of the law."( In re
McCowan (1917),177 C.93,170 P. 1100.)

The Defendants conspired in collusion to "frame" the Claimant as per; ttli:Rr{MBlr' "to make someone seem
gullty of a crime when they are notn for example by lyrng, or by producing false evidence."

One who interferes with another's liberty of locomotion does so at his own peril. All who do so without lawful
authority can be sued for the trespass upon liberty and loss of time. It thus is a very serious thing to deprive a
person of their liberty .Unlawful interference with or injuries to the liberty of a citizen is a violation of his
natural, inherent and absolute rights, which da:nage results as a legal consequence. (Treatise on False Anest)

The Defendants made said stop, seizure, arrest, restaint, and hindrance of the Claimant and his automobile in
violation of the 4th Amendment, whereas if the Defendants were made aware *rat the Claimant was allegedly
committing this non existent crime of "driving after cancellation" said stop, seizure, anest and restraint of the
Claimant should of been accompanied by a warrant as stipulated in the Law of the Land pursuant of the 4th
Amendment as peq Justice Carpenter of the Supreme Court of Michigan "the law goveming this case is
elementary, except for a breach of the peace committed in his presence, or a felony, a police officer has no
authority to arrest without a warrant."

In Ekern v. McGovern, 154 Wis. 157 , 142 N.W. 595, 620 (1913). Thus the mode of arest by which one can be
deprived of his libertv is to be determined by the per-existing coilrmon law principles and modes of procedwe. A
properly constituted warrant of arrest is a process at common law by which persons could laurfully be deprived
sf-&cii!!b4."
In Exparte Rhodes, 202 41a.68,79 5o.462,464 (1918), the Supreme Court of Alabama related the due process
provision to the act of arests. It asserted that, "'any seizure or arre$ of a citizen is not reasonable. or'due
@S; merelybecause a Legislature has attemptedto authorize it. These phrases are limitations upon the
Wf of the Legislafire. as well as uoon that of the o de,                                                        n
determining what was 'due    process'regarding    arests the Court stated: "It must not be forgotten that there can be



                                                             z0
             CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 21 of 24


no alrest without due process of law. An arest without warrant has never been lawful, except in those cases
where the public security requires it; and this has only been recognizsd in felony , and in breaches of the peace
committed in the presence of the officer." (Ex parte Rhodes. 202 y''Ja.68,79 5o.462,465i ciling, Sarah Way's
Case, 41 Mich. 304, I N.W. 1023 (1879), et al. Also cited and affirmed in Pinkerton v. Verberg. 78 Mich. 573,
44 N.W. 579, 583 (1889); State v. Williams. 45 Ore. 314,77 Pac. 965, 969, (1904); Adair v. Williams             .24 Aiz.
422, 210 Pac. 853, 856 (1922).
In American Jurisprudence,2d., Vol. 5, under the subject of "Arrest," sections 26 and,2&,W.7t6,7l8,it states:
At common law. a peace offtcer cannot arrest without walrant for a misdemeanor, although committed in his
presence, unless a breach ofpeace is involved.

Therefore, the Defendants "arrest" of the Claimant needed to be by a walrant, or witness the Claimant commit a
breach of the peace or felony act in their presence in order to detain and seize the Claimant, because the
misdemeanor "driving after cancellation" was not a breach of the peace or felony as described above and
although committed in the Defendants presence, did not breach the peace.

However, said "misdemeanor" of "driving after cancellation" is a "commef,cial crime" that only applies to those
"driving" and operating in commerce and thus is a contractual provision in which the Claimant has no contract of
compelled performance with the State or Defendants to be compelled to purchase said license and does not
constitute a "breach of the peace" or "felony'' and therefore said "arrest" and "seizure" of the Claimant by the
Defendant's was unlawful and outside of the Defendants jwisdiction.

 The right thus to arrest/seize without a warant must be confined to the cases of         stict public necessity. The
cases are few in number, and may be stated as         follows:
l. When a felony is being committed" an arrest may be made without warrant to
prevent any further violation of the law.

2. When the felony has been committed, and the officer orprivate individual is
justified, by the facts within his knowledge, in believing that the person arrested has
committed the crime.
3.   All   breaches of the peace, in assaults and batteries, aftays, rims, riots etc., for the

purpose of restoring order immediately.

"At the common law an officer has no authority to make an aresVseizwe for a misdemeanor though committed
in his presence unless it involved a breach of the peace. (State v.Lntz,85 W.Va. 330; 101 S.E. 434, 43 (1919).


The specific authority for arrests/seizures is grounded in the ancient settled ma:rims of law, which no statute can
abrogate without violating the'due process of law'provision of the constitution. Thus a warrant must be
obtained for r misdemeanor that is not a fbreach of peace.' The Srryreme Court of Minnesota has stated on
several occasions that even in the case of a felony an "araest and search should not be made without a warant
unless there is a compelling necessity to do so." (State v. Mastrian, 285       Minn. 51,57 (1969).
The supreme Court of Rhode Island in declaring the requirements at common law for an arrest stated: "The law
permitted an officer to anest without a warant on reasonable suspicion based on his knowledge that a felony
had been committed .... In all other cases. except in fte c
peace committed in his presence. an officer had no authority. at common law. to arest without a warant."
(authorities cited) Kominsky v. Durand. 64 RJ 387,12 Atl.2d 652,654 (1940).
In Comus Juris Secundum. Vol. 6A under the subject of "Arrest." andunder the heading of "Arrest or Detention




                                                         2r
         CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 22 of 24


Without Warrant" S 10. p. 17. it is unitten: At common law, however, it has always been the rule that, except in
cases where the public security has demanded it, arrest without a warrant is deemed to be unlawful. 'T)ue
process of lawrrr which declares that no citizen shall be deprived of any of his rights of life,liberty or
property, unless by the law of the land, or the judgment of his peers (Minn. Const., Art. I, Sec. 2 & 7; U.S.
Const. 4th & 5th Amendment), is the controlling factor in the matter of the arrest/seizure/restrainVdeprivation
made by the Defendants. An arrest is a deprivation of one's liberty and the due process that must be followed in
an arrest is that process which existed at common law. To prevent the exercise of arbitrary power at the
discretion of government, it was deemed wise to secure the principles already settled in the common law upon
this vital point of civil liberty in written constitutions (Cooley, Const. Lim.3@ and notes).
The Defendants invaded the Claimant's privacy and violated the Claimant's right to be left alone as per; "The
right to be let alone the most comprehensive of rights, and the right most valued by civilized people."-Louis
                        -
Brandeis, (Olmstead v. United States.)

The Minnesota Supreme Court has held that even to subject large numbers of people to searches [DWI checks]
without suspicion that they have done anything wrong is too great an intnrsion into the oeople's right to be left
d@."
Minnesota Supreme Court held n 1997,       'tery   fewer drivers can traverse any appreciable distance "without
violating some traffic regulation."
"As a rule, fundamental limilsfisns of regulations under the police power are found in the spirit of the
Constitutions, not in the letter, although they are just as efficient as if expressed in the clearest language."
(Mehlos vs. Milwaukee,146 NW 882)

Said unlawful seizure, arest, restraint, detention of the Claimant's liberty without warrant or lawful cause by the
Defendants caused the Claimant many damages, including, greatphysical inconvenie,nce, emotional trauma,
discomfort, loss of time, mental suffering, atlunpted rnjury to reputation, distress, angursh, anxiety and
humiliation of mind.

The facts being, the Defendanfs deprived the Claimant of his freedom of movement, without probable cause that
a "crime" was committed, whereas "traveling without a "driver's license" is not a "crirne" and thus not probable
cause to seize the Claimant and threaten and intimidate the Claimant with arrest if he continued to exercise his
right to freedom of movement in his private automobile, nor a cause of action to issue a citation because the
Claimant was not "driving" a "motor vehicle for hireu or operating in commerce under a contract of compelled
performance and subject to State statutes, thus the Defendang acted under color of state statutes, custom and
usage to deprive the Claimant of his rights secured by the Constitution.

                              NOTRE DAME LtlW REWEW Scooe of Police Powers

   Inherent rightsn orfrnatural rights" is used as a kind of synonym for rrlibertiesfr or Liberty, as distinct
 from license. natural rights define a private domain within which persons may do as they please, provided their
conduct does not encroach trpon the rightful domain of others. As long as their actions remain within this rightful
 domain, other persons including persons calling themselves government officials-should not interfere without a
     compelling justification (compelling justification would mean an actual crime has been committed not a
                                 "legislative corporate statute" allegedly violated.)

When the opponents of the Constitution objected to the absence of a bill of rights, the Federalists argued that this
additional protection was unnecessary because the "Congress was not given any power to violate the rights
retained by the oeople."

As soon as any particular rights or liberties were explicitly enumerated, the status of those left out of the
enumeration becarne unclear. Were only the enumerated rights to be protected and the unenumerated rights left
unprotected? By "unprotected" I mean subject to being surrendered up to Congress to be abridged or denied at its




                                                            ZL
        CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 23 of 24


sole discretion. Madison stated: "The exceptions here or elsewhere in the Constitution. made infavor of
particular rights. shall not be so consfued as to diminish the iust imoortance of other rights retained by the
people. or as to enlarge the oowers delegated bv the constitution: but either as actual limitations of such powers.
or as inserted merely for greater caution. What do Madison's original proposal, and his explanation of it, add to
our understanding of the Ninth Amendment? First of all, Madison's placement of this provision is revealing. He
put it at the end of the list of specific individual rights that he proposed be inserted in Article 1, Section 9,
immediately after the two individual rights already listed there-the rights of habeas corpus and the rights against
bills of auainder and ex oost facto law, Madison refers to these "rights which are retained" as "natural rights,u
Thus, according to how Madison used the term "retained" rights, we know that the "othe,r" unenumerated rights
"retained by the people" mentioned in the Ninth Amendment fall into the second category of his original
proposal. They are the natural rights 'which are retained when particular poweni are given up to be exercised by
the Legislatme." Madison conGnded that "[w]hen the people have formed a Constitution, they retain those
rights which they have not expressly delegated." The founding generation's commitnent to natural rights is
expressed in the Ninth Amendment's reference to    "!i@"                               is overwhelming. Madison
proposed to Congress that the following be added as a prefix to the Constitution, "[t]hat Government is instituted
and ought to be exercised for the benefit of the people; which consists in the enjoyment of life and liberly, with
the right of acquiring and using property. and generally of pursuing and obtaining haopiness and safew.The
enumerations of the "liberties" declared within the constitution" is not a "grant" of power for the State, its
officers, or the federal government and its officers, to violate them. (NOZRE DAME L/lW REWEW Scope of
Police Powers'1
THUS IS IT THE DUTY OF THIS COURT TO ENFORCE TI{E RIG}IIS OF TIIE CLAIMANT AND protect
against any encroachment of Constitutionally secured liberties." (SEE Boyd v. U.S., 116 U.S. 616) BECAUSE
"The Constitution of these United States is the supreme law of the land. Any law that is repugnant to the
Constitution is null and void of law."(Marbury v. Madison, 5 US 137.)

"The fact the restraint on the Claimants' lib€rty was minimal does not make the restraint a reasonable one. The
Fourth Amendment applies to all seizures of the person including those consuming no more than a minute."
(United States v. Brignoni-Ponce, supra, 422U.5. atpp. 879-880 [45 L.Ed.2d atpp. 615-616].) (PEOPLE v.
SPICER, 157 Cal.App.3d2L3 [Crim.No. 45072. Court of Appeals of Califonria, Second Appellate Dishict,
Division Seven. June 15, 1984.1

This court, pursuant of public law 97-280 is to adjudge a thief [Defendants] to pay compensation. (Ex. 21:16;
Ex.2l:37;8x.22:l); Not to spare the offender, in imposing the prescribed    penalties on thern who has caused
damage. (Deut. 19:13); To do urto false witnesses as they had purposed to do (to the accused) @eut. 19:19)

Pursuant of the Magna Certa lf61: If any chief iustice. oflicials. or any servants offend in any respect any
man. transgress on his peace or security. they shell come to the courts to declare and claim immediate
redress. If there be no redress within 40 devs. the Claimant has right to sieze the Defendants nossessions.
lands. or anything else saving only their o\iln oerson.

Therefore. the Judge of this Court shall issue a tfWrit of Executionrf in oursuance of the 'rTrue Bill and
Compensation Demendedfr by the Claimant as stinulated below. within or at 40 days of the date below.              if
the Defendants fail to plee or respond to this matter. or schedule a trial by iurT within the 40 days upon
senice of this Comolaint unon the Defendants. The said frWrit of Executionf' will be executed with the
assistance of the U.S. Marshall to satisfy the remedy for the damages caused by the Defendants.



                             TRTTE   BILL AND COMPENSATION DEMAI\DEI)

Iniunction Relief: Order the Defendants to uphold. respect. and protect the Claimant's right of freedom of
movement. right to be left alone. and prohibit the Defendents from future infringement upon the
Claimant's rights to travely freely without said rrdriverrs license."



                                                     ..|
                                                     L>?
        CASE 0:19-cv-01294-DWF-TNL Document 1 Filed 05/16/19 Page 24 of 24


For the interference by the Defendants of the Claimants freedom of movement, inconvenience,
consumption of time, substantial anxiety, invasion of privacy, unwarranted and unreasonable seizure,
arrest, deprivation of liberty, fraud, conspiracy to violate rights, emotional trauma created from said
unlawful stop, is with the compensation demanded in the amount of;

$25O,OOO    U.S.D. frOM thE AUSTIN POLICE DEPARTMENT;
$10,000   U.S.D. from MOWER COUNTY SIIERIFF OFFICER JIM LAMECK;
$10,000   U.S.D. From AUSTIN POLICE DEPARTMENT OFFICER JOHN MUELLER
$10,000   U.S.D. from AUSTIN POLICE DEPARTMENT OFFICER RYAN LEIF;
$10,000   from AUSTIN POLICE DEPARTMENT OFFICER RYAN MCCORMACK
S10,000   from AUSTIN POLICE DEPARTMENT OFFICER DAVE DYKE

for the total amourt   of   $300,000 U.S.D.


oatedthtsffiv                      zos
                  "r,/LIY

The witresses below witnessed the violation of the Claimanfs rights take place at the location and time of the
offense committed by the Defendants. (Deuteronomy 19: 15 "A lone witness is not sufficient to establish any
wrongdoing or sin against a nan, regardless ofwhat ofense he may have committed. A rnatter must be
estabrished by the testimony of two or three  witnesses.)
                                                                  wi^"w__,^rR-r.rffi
                                                                  Witness:




                                                                                lLl00b Le (ol .,lVlinrtn*fa
                                                                                sl-ak l+jlt ry s/"
                                                                                      V-7- Lob'?1.38




                                                  L\
